Citation Nr: 0907610	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-26 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the back and legs.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1941 to 
September 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision rendered by the 
Des Moines, Iowa Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a November 2004 final decision, the RO denied service 
connection for arthritis of the legs and back.  In January 
2006, the Veteran filed to reopen the claim.  In December 
2006, the RO determined that new and material evidence had 
not been received to reopen the original claim and denied 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  
Regardless of the RO's determination on the matter of 
reopening the Veteran's claim, that decision is not binding 
on the Board, and the Board must decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection for arthritis of the legs and back was 
denied by the RO in a final November 2004 rating decision.

3.  The additional evidence received since the November 2004 
RO decision is not new and material and does not raise a 
reasonable possibility of substantiating the claim.  

4.  The Veteran has not established service connection for 
any disability. 


CONCLUSIONS OF LAW

1.  The November 2004 RO decision which denied service 
connection for arthritis of the legs and back is final.  38 
U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. §§ 20.1100(a), 
20.1104 (2008).

2.  New and material evidence has not been received to reopen 
the claim of service connection for arthritis of the legs and 
back.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §  
3.156(a) (2008).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Prior to the adjudication of the Veteran's claims, the 
Veteran was sent letters in January 2006 and July 2006 which 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kent v. Nicholson, 20 Vet. App. 1, 
9-10 (2006) (holding that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim).  The Veteran 
was notified of the basis for the prior denial of his claim 
for entitlement to service connection for arthritis, and of 
evidence that was needed to reopen his claim.  He was also 
notified of the evidence that was needed to substantiate his 
claims for service connection and individual unemployability; 
what information and evidence that VA will seek to provide 
and what information and evidence he was expected to provide, 
and that VA would assist him in obtaining evidence, but that 
it was ultimately his responsibility to provide VA with any 
evidence pertaining to his claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the Veteran's VA treatment records have been 
obtained and associated with the claims file.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The Board notes that the Veteran was not afforded a VA 
examination in connection with his claims.  See 38 C.F.R. 
§ 3.159(c)(4).  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  As will be 
discussed further below, the Board concludes that 
examinations, in connection with the Veteran's claims, are 
not warranted.  In this regard, as to the service connection 
claim, the Board is denying the request to reopen that claim, 
and with respect to the TDIU claim, the Veteran has not 
established service connection for any disability.  VA's 
statutory duty to assist a claimant in the development of a 
previous finally denied claim does not attach until the claim 
has been reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim such as in a case where the claimant 
lacks legal eligibility for the benefit sought.  38 C.F.R. 
§ 3.159(c)(4), (d).  

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claims, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to reopen his claim and of 
the evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to his 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence or 
aggravation in service if manifested to a compensable degree 
within one year subsequent to service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

Arthritis

The Veteran contends that his current arthritis was caused by 
the hot, humid and damp conditions he experienced while 
stationed in New Guinea in the 1940's and/or due to the two 
episodes of dengue fever that he was treated for in service 
in 1942 and 1944.  The Veteran claims that he is totally 
disabled and cannot work as a result of his arthritis.

Before reaching the merits of the Veteran's claim, the Board 
must first rule on the matter of reopening of the Veteran's 
claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett, supra.  

As noted above, service connection for arthritis of the back 
and legs was denied by the RO in November 2004.  There was no 
appeal of this rating decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the November 2004 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the Veteran's claim for service 
connection should be reopened and readjudicated.  Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

For claims filed after August 29, 2001, "new" evidence is 
defined as evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

Evidence of record at the time of the November 2004 rating 
decision consisted of the Veteran's service treatment 
records, a 1958 rating decision, VA treatment records from 
2001 to 2004, and the Veteran's statements.  The service 
treatment records showed treatment for dengue fever in 1942 
and 1944, but were void of any complaints or notations 
regarding arthritis or any other joint pain, disorder or 
abnormality.  The 1958 rating decision denied a claim of 
entitlement to service connection for a skin infection.  The 
VA treatment records showed treatment for back pain and a 
diagnosis of degenerative disc disease of the lumbar spine.  
The Veteran's statements essentially assert that his 
arthritis was due to the climate conditions he experienced 
while stationed in New Guinea.

The evidence of record since the November 2004 rating 
decision includes VA treatment records from 2004 to 2007, an 
online print-out pertaining to dengue fever, and the 
veteran's lay statements.  The VA treatment records indicate 
the Veteran was treated numerous times for pain in the lumbar 
spine associated with his degenerative disc disease.  In his 
statements, the Veteran concedes that he has no medical 
evidence relating his arthritis to service, but that he 
strongly believes it is related to the dengue fever he was 
treated for while stationed in New Guinea. 

In reaching a determination as to whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, the November 2004 rating decision 
denied the Veteran's claim because there was no probative 
medical nexus opinion of record.  

The additional VA medical records, while "new" to the 
extent that they were not previously of record, are not 
"material" in that they do not offer any probative evidence 
showing that the Veteran's current arthritis is related to 
service.  The evidence of record is merely cumulative of 
prior evidence in that it reflects the Veteran's reported 
history of treatment for dengue fever, a current diagnosis of 
degenerative disc disease of the lumbar spine, but still 
provides no competent medical opinion relating the arthritis 
to service.  

While the Veteran believes that his current arthritis is 
related to dengue fever he experienced in service, he is not 
competent to offer a medical opinion, and such statements do 
not provide a sufficient basis for reopening a previously 
disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  Therefore, there is no competent medical opinion 
relating the Veteran's current arthritis to service. 

As a whole, the additional evidence does not offer any new or 
favorable probative information and is merely cumulative of 
evidence already of record.  Therefore, the Board finds that 
the additional evidence is not new and material, since it 
does not include competent medical findings linking any 
current arthritis to service.  The preponderance of the 
evidence is against the Veteran's claim.  

Accordingly, a basis to reopen the claim of service 
connection for arthritis of the back and legs has not been 
presented.  Therefore, the claim cannot be reopened.  See 38 
C.F.R. § 3.156.

TDIU

With regard to the Veteran's claim for a TDIU, the Board 
finds that the criteria for a total disability rating based 
on individual unemployability due to service-connected 
disabilities have not been met.  38 C.F.R. § 4.16 (2008).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).  It is the 
established policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b) (2008).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment. The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can actually find 
employment.  Id.

The Board acknowledges the Veteran's contention that he is 
totally disabled as a result of arthritis.  The evidence of 
record shows that he quit his most recent job at JC Penney in 
December 2005 due to health reasons.  However, the record 
contains no evidence that he is unable to work due to a 
service-connected disability.  Although the Veteran contends 
that he is unable to work due to his arthritis, he has 
submitted no evidence relating the arthritis to service.  In 
fact, the record reflects that the Veteran has not 
established service connection for any disability.  Because 
nonservice-connected disabilities cannot be considered and 
the veteran is not service-connected for any disability, he 
is not entitled to a total disability rating in this case.  
Van Hoose, supra.  Therefore, the Veteran's TDIU claim must 
be denied.





ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for arthritis of 
the back and legs.

Entitlement to a total disability rating based on individual 
unemployment due to service-connected disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


